DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 01/07/2021.
	Claims 1-20 are pending in this application.

Specification

2.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

3.	The claim is objected for the following reason:
	Claim 17 recites the features “a first die” and “a second die.”  It is vague that whether these first and second die are the same or different from “a first die” and “a second die” defined in base claim 15.  If they are the same “first die” and “second die,” those recited in claim 17 should be changed to -- the first die --  and  -- the second die -- respectively. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0028152)
	Regarding claim 1, Lee discloses a semiconductor package comprising: 
	a first die 40A (see fig. 8, fig. 12); 
	a second die 40B; and 
	an interconnect die 50 coupled to a first plurality of through-die vias 43A in the first die 40A and a second plurality of through-die vias 43B in the second die 40B.  

	Regarding claim 2, Lee discloses the semiconductor package of claim 1, wherein the first die 40A includes a first die pad region 41A on a first surface of a first substrate (substrate forming the first die 40A), the first plurality of through-die vias 43A connecting the first die pad region to a second surface of the first substrate; and 
	wherein the second die 40B includes a second die pad region 41B on first a surface of a second substrate, the second plurality of through-die vias 43B connecting the second die pad region to a second surface of the second substrate.   See figs. 8, 12.

	Regarding claim 3, Lee discloses the semiconductor package of claim 2, wherein a first plurality of die pads 51A of the interconnect die 50 is connected to the first plurality of through-die vias 43A and a second plurality of die pads 51A of the interconnect die 50 is connected to the second plurality of through-die vias 43B.  See figs. 8, 12.

	Regarding claim 4, Lee discloses the semiconductor package of claim 1, wherein the interconnect die 50 is hybrid bonded to the first die 40A and the second die 40B.  See figs. 8, 12.
  
	Regarding claim 5, Lee discloses the semiconductor package of claim 1, wherein the first die 40A, the second die 40B, and the interconnect die 50 are system-on-a-chip dies.  See figs. 8, 12.

	Regarding claim 8, Lee discloses an apparatus comprising: 
	a component (see figs. 8, 12); and 
	a semiconductor package operatively connected to the component, the semiconductor package comprising: 
		a first die 40A; 
		a second die 40B; and 
		an interconnect die 50 coupled to a first plurality of through-die vias 43A in the first die 40A and a second plurality of through-die vias 43B in the second die 40B.  

	Regarding claims 9-12, Lee discloses the apparatus comprising all claimed limitations.  See the rejections of claims 2-5.

	Regarding claim 15, Lee discloses a method of creating interconnects between dies 40A, 40B (see figs. 8, 12) using a cross-over die 50 and through-die vias 43A, 43B, the method comprising: 
	stacking an interconnect die 50 face-down on respective back surfaces of a first die 40A and a second die 40B; and 
	bonding the interconnect die 50 to a first plurality of through-die vias 43A in the first die 40A and a second plurality of through-die vias 43B in the second die 40B.  

	Regarding claim 16, Lee discloses the method of claim 15, further comprising, prior to stacking the interconnect die 50, removing a portion of the back of the first die 40A and the second die 40B to expose the first plurality of through-die vias 43Aand the second plurality of through-die vias 43B.  See para. 0028.

	Regarding claim 17, Lee discloses the method of claim 15, wherein stacking an interconnect die 50 face-down on respective back surfaces of a first die 40A and a second die 40B includes aligning a first plurality of die pads 51 of the interconnect die 50 for connection to the first plurality of through-die vias 43A and a second plurality of die pads 51 of the interconnect die 50 for connection to the second plurality of die pads 44B.  See figs. 8, 12.

	Regarding claim 18, Lee discloses the method of claim 15, further comprising: 
	stacking a third die 50A (fig. 12) face-down on the back surface of the first die 40B (in this case the first die is lower die 40B, the second die is die 40C, and the interconnect die is die 50B in fig. 12); and 
	bonding the third die 50A to a third plurality of through-die vias 43B in the first die 40B.

	Regarding claim 19, Lee discloses the method of claim 15, wherein the first die 40A, the second die 40B, and the interconnect die 50 are system-on-a-chip dies.  See figs. 8, 12.

6.	Claims 1-5, 7-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes et al. (US 2020/0211970)
	Regarding claim 1, Gomes discloses a semiconductor package comprising:
	a first die 201a (see fig. 2C); 
	a second die 201b; and 
	an interconnect die 221 coupled to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Regarding claim 2, Gomes discloses the semiconductor package of claim 1, wherein the first die 201a includes a first die pad region 209a on a first surface of a first substrate (substrate forming the first die 201a), the first plurality of through-die vias 
	wherein the second die 201b includes a second die pad region 209b on first a surface of a second substrate (substrate forming the second die 201b), the second plurality of through-die vias 211b connecting the second die pad region 209b to a second surface of the second substrate.  See fig. 2C.

	Regarding claim 3, Gomes discloses the semiconductor package of claim 2, wherein a first plurality of die pads 209a of the interconnect die 221 is connected to the first plurality of through-die vias 211a and a second plurality of die pads 209b of the interconnect die 221 is connected to the second plurality of through-die vias 211b.  See fig. 2C.

	Regarding claim 4, Gomes discloses the semiconductor package of claim 1, wherein the interconnect die 221 is hybrid bonded to the first die 201a and the second die 201b.  See fig. 2C.

	Regarding claim 5, Gomes discloses the semiconductor package of claim 1, wherein the first die 201a, the second die 201b, and the interconnect die 221 are system-on-a-chip dies.  See figs. 2C-2D.


	wherein a fourth die 203b is coupled to the second die 201b using a fourth plurality of through- silicon vias 211b in the second die 201b.  

	Regarding claim 8, Gomes discloses an apparatus comprising: 
	a component (see para. 0061); and 
	a semiconductor package operatively connected to the component, the semiconductor package comprising: 
		a first die 201a (see fig. 2C); 
		a second die 201b; and 
		an interconnect die 221 coupled to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Regarding claims 9-12, and 14, Gomes discloses the apparatus comprising all claimed limitations.  See the rejections of claims 2-5, and 14, respectively.

	Regarding claim 15, Gomes discloses a method of creating interconnects between dies 201a, 201b (see fig. 2D, and also fig. 2C) using a cross-over die 221 and through-die vias 211a, 211b, the method comprising: 

	bonding the interconnect die 221 to a first plurality of through-die vias 211a in the first die 201a and a second plurality of through-die vias 211b in the second die 201b.

	Regarding claim 17, Gomes discloses the method of claim 15, wherein stacking an interconnect die 221 face-down on respective back surfaces of a first die 201a and a second die 201b includes (at least electrical) aligning a first plurality of die pads 205 of the interconnect die 221 for connection to the first plurality of through-die vias 211a and a second plurality of die pads of the interconnect die for connection to the second plurality of die pads 211b.  See figs. 2C, 2D.

	Regarding claim 18, Gomes discloses the method of claim 15, further comprising: 
	stacking a third die 203a face-down on the back surface of the first die 201a; and 
	bonding the third die 203a to a third plurality of through-die vias 211a in the first die 201a.  See fig. 2D.

	Regarding claim 19, Gomes discloses the method of claim 15, wherein the first die 201a, the second die 201b, and the interconnect die 221 are system-on-a-chip dies.  See fig. 2D.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0028152) 
	Regarding claim 6, Lee discloses the semiconductor package of claim 1, comprising all claimed limitations, as discussed above.  Lee does not specifically disclose wherein the interconnect die 50 includes fabricated redistribution layer structures that implement communication pathways between the first die and the second die.  
	However, since the first die 40A (fig. 8) is connected to the second die 40B via the bridge die 50 through conductive pads 51 formed on the sides/edges of the bridge die 50, there must be redistribution wiring or redistribution layer structures connecting the conductive pads 51 from one side to another.  In the other words, one of ordinary skills in the art would understand that the must be redistribution layer structures in the bridge die 50 for making connection between the first die 40A and the second die 40B.

	Regarding claims 13, and 20, Lee obviously discloses all claimed limitations.  See the rejection of claim 6.

9.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2020/0211970)
	Regarding claim 6, Gomes discloses the semiconductor package of claim 1, comprising all claimed limitations, as discussed above.  Gomes does not specifically disclose wherein the interconnect die 221 includes fabricated redistribution layer structures that implement communication pathways between the first die and the second die.  
	However, since the first die 201a is connected to the second die 201b via the bridge die 221 through conductive pads 205a formed on the sides/edges of the bridge die 221, there must be redistribution wiring or redistribution layer structures connecting the conductive pads 205a from one side to another.  In the other words, one of ordinary skills in the art would understand that the must be redistribution layer structures in the bridge die 221 for making connection between the first die 201a and the second die 201b.

	Regarding claims 13, and 20, Gomes obviously discloses all claimed limitations.  See the rejection of claim 6.

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 9, 2022